--------------------------------------------------------------------------------

Exhibit 10.3
[image00006.jpg]
 
THREE-YEAR PERFORMANCE STOCK UNIT AWARD AGREEMENT
 
Name of Grantee:
«First_Name» «Middle» «Last_Name»
   
Grant Date:
 
   
Number of Shares of Performance Stock Units:
 
   
Performance Period:
 
   



This Agreement evidences the grant by Compass Minerals International, Inc., a
Delaware corporation (the “Company”) of performance stock units to the
above-referenced “Grantee” as of the “Grant Date” hereof pursuant to the Compass
Minerals International, Inc. 2005 Incentive Award Plan, as amended from time to
time (the “Plan”). By accepting the Award, Grantee agrees to be bound in
accordance with the provisions of the Plan, the terms and conditions of which
are hereby incorporated in this Agreement by reference. Capitalized terms not
defined herein shall have the same meaning as used in the Plan, as amended from
time to time, unless otherwise superseded by any other agreement between the
Company and Grantee.
 
1.            Performance Stock Units Awarded.  Grantee is hereby awarded the
number of common stock units (the “Performance Stock Units”) first set forth
above, subject to the other terms and conditions of this Agreement and the
Plan.  Each unit represents the right to receive one share of the Company’s
Stock.  The Performance Stock Units shall be subject to the Performance Criteria
set forth in Exhibit A attached hereto.
 
2.            Vesting Period.  The Performance Stock Units shall be subject to a
three-year  vesting period beginning on the Grant Date and ending on the third
anniversary of such Grant Date (the "Vesting Period").
 
3.            Payment.  Except as provided in paragraph 5, within 30 days
following the conclusion of the Vesting Period, Grantee shall receive a number
of shares of Stock (in certificate or book entry form and rounded to the nearest
whole share) equal to the number of Performance Stock Units with respect to
which the Performance Criteria have been satisfied.  Any non-vested Performance
Stock Units will be forfeited by Grantee and no benefits will be payable under
this Agreement with respect to such non-vested Performance Stock Units.
 
4.            Termination Prior to the End of the Vesting Period.
 
(a)            Except as provided below, if Grantee terminates employment with
the Company and its Subsidiaries prior to the last day of the Vesting Period,
then the Performance Stock Units subject to this Agreement shall be forfeited as
of such termination of employment and no benefits will be payable under this
Agreement.  Notwithstanding the foregoing, if Grantee terminates employment with
the Company and its Subsidiaries prior to the last day of the Vesting Period due
1

--------------------------------------------------------------------------------

to death or Disability, then the Performance Stock Units subject to this
Agreement shall not be forfeited due to Grantee's termination of employment
prior to the last day of the Vesting Period.
 
(b)            The term “Disability” means Grantee is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to last for a continuous period of not
less than twelve (12) months; or is, by reason of a medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than twelve (12) months, receiving replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company.
 
5.            Payment Following Change of Control.  Notwithstanding any
provision in this Agreement to the contrary, if following a Change of Control: 
(a) the Performance Stock Units are not assumed or an economically equivalent
right is not substituted by the surviving or successor entity, or (b) Grantee’s
employment is involuntarily terminated without Cause (as defined in Exhibit B)
or voluntarily terminated for Good Reason (as defined in Exhibit B) within 18
months of such Change of Control and prior to the end of the Performance Period,
then the number of Performance Stock Units earned with respect to the
Performance Period shall be determined based on the Company’s actual performance
through the effective date of such Change of Control or termination of
employment (as applicable), or the most recent practicable measurement date if
TSR data is not available through such date.  Grantee shall then receive, within
30 days following such Change in Control or termination of employment (as
applicable), a number of shares of Stock of the Company or stock of the
surviving or successor entity (in certificate or book entry form and rounded to
the nearest whole share) equal to the number of Performance Stock Units
determined to have been earned; provided, however, payment shall be made in cash
if the Stock of the Company or the stock of the surviving or successor entity
with respect to which such Stock is converted is not traded on a national
securities exchange or automated dealer quotation system.
 
6.            Voting and Dividend Rights. Grantee shall have no voting rights
with respect to the Performance Stock Units awarded hereunder.  Pursuant to
Section 8.4 of the Plan and subject to Exhibit A, Grantee shall be entitled to
receive Dividend Equivalents based upon the number of Performance Stock Units
earned by Grantee.  Such Dividend Equivalents shall be paid in cash (or other
property being distributed) at the same time payment is made with respect to
Grantee’s Performance Stock Units.
 
7.            Permitted Transfers.  The rights under this Agreement may not be
assigned, transferred or otherwise disposed of except by will or the laws of
descent and distribution and may be exercised during the lifetime of Grantee
only by Grantee.  Upon any attempt to assign, transfer or otherwise dispose of
this Agreement, or any right or privilege conferred hereby, or upon any
attempted sale under any execution, attachment or similar process, this
Agreement and the rights and privileges conferred hereby immediately will become
null and void.
 
8.            Unfunded Obligation.  This Agreement is designed and shall be
administered at all times as an unfunded arrangement and Grantee shall be
treated as an unsecured general creditor and shall have no beneficial ownership
of any assets of the Company.
 
9.            Taxes.  Grantee will be solely responsible for any federal, state
or other taxes imposed in connection with the granting of the Performance Stock
Units or the delivery of shares of Stock pursuant thereto, and Grantee
authorizes the Company or any Subsidiary to make any withholding for taxes which
the Company or any Subsidiary deems necessary or proper in
2

--------------------------------------------------------------------------------

connection therewith.  Upon recognition of income by Grantee with respect to the
Award hereunder, the Company shall withhold taxes pursuant to the terms of the
Plan.
 
10.            Changes in Circumstances.  It is expressly understood and agreed
that Grantee assumes all risks incident to any change hereafter in the
applicable laws or regulations or incident to any change in the value of the
Performance Stock Units or the shares of Stock issued pursuant thereto after the
date hereof.
 
11.            Conflict Between  Plan and This Agreement.  In the event of a
conflict between this Agreement and the Plan, the provisions of the Plan shall
govern.  In the event of any inconsistencies between the definitions and other
terms and conditions under Grantee’s employment agreement, if any, and this
Agreement or the Plan, Grantee’s employment agreement shall control.
 
12.            Notices.  All notices, claims, certificates, requests, demands
and other communications hereunder shall be in writing and shall be deemed to
have been duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
 
If to the Company, to it at:
Compass Minerals International, Inc.
9900 West 109th Street, Suite 100
Overland Park KS 66210
 
Attn: Senior Vice President Corporate Services
 
If to Grantee, to him or her at the address set forth on the signature page
hereto or to such other address as the party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.  Any such
notice or communications shall be deemed to have been received (a) in the case
of personal delivery, on the date of such delivery (or if such date is not a
business day, on the next business day after the date of delivery), (b) in the
case of nationally-recognized overnight courier, on the next business day after
the date sent, (c) the case of telecopy transmission, when received (or if not
sent on a business day, on the next business day after the date sent), and (d)
in the case of mailing, on the third business day following that on which the
piece of mail containing such communication is posted.
 
13.            No Guarantee of Employment.  Nothing in this Agreement shall
confer upon Grantee any right to continue in the employ of the Company or any
Subsidiary or interfere in any way with the right of the Company or Subsidiary,
as the case may be, to sever Grantee’s employment or to increase or decrease
Grantee’s compensation at any time.
 
14.            Governing Law.  This Agreement shall be governed under the laws
of the State of Delaware without regard to the principles of conflicts of laws. 
Each party hereto submits to the exclusive jurisdiction of the United States
District Court for the District of Kansas (Kansas City, Kansas).  Each party
hereto irrevocably waives, to the fullest extent permitted by law, any
objections that either party may now or hereafter have to the aforesaid venue,
including without limitation any claim that any such proceeding brought in
either such court has been brought in an inconvenient forum, provided however,
this provision shall not limit the ability of either party to enforce the other
provisions of this paragraph.
3

--------------------------------------------------------------------------------

15.            Severability. It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.  Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
16.            Enforcement.  In the event the Company or Grantee institutes
litigation to enforce or protect its rights under this Agreement or the Plan,
the party prevailing in any such litigation shall be paid by the non-prevailing
party, in addition to all other relief, all reasonable attorneys’ fees,
out-of-pocket costs and disbursements of such party relating to such litigation.
 
17.            Waiver of Jury Trial.  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder
 
18.            Committee Authority.  The Committee will have the power and
discretion to interpret this Agreement and to adopt such rules for the
administration, interpretation and application of this Agreement as are
consistent with the Plan and this Agreement and to interpret or revoke any such
rules, including, but not limited to, the determination of whether or not the
Performance Criteria with respect to the Performance Stock Units have been
satisfied.  All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon Grantee, the Company
and all other interested persons.  No member of the Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to this Agreement.
 
19.            Counterparts.  This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.
 
20.            Restrictive Covenant.  Notwithstanding any provision in this
Agreement to the contrary, the award hereunder is expressly conditioned upon
Grantee’s execution of a Restricted Covenant Agreement in the form designated by
the Company.  If Grantee fails or refuses to execute such Restricted Covenant
Agreement, this Agreement shall be null and void ab initio.
 
21.            Compliance with Section 409A.  To the extent applicable and
notwithstanding any provision in this Agreement to the contrary, this Agreement
shall be interpreted and administered in accordance with  Section 409A of the
Internal Revenue Code and regulations and other guidance issued thereunder.  For
purposes of determining whether any payment made pursuant to the Plan results in
a "deferral of compensation" within the meaning of Treasury Regulation
§1.409A-1(b), the Company shall maximize the exemptions described in such
section, as applicable.  Any reference to a “termination of employment” or
similar term or phrase shall be interpreted as a “separation from service”
within the meaning of Section 409A and the regulations issued thereunder.  If
any deferred compensation payment is payable upon separation from service and is
required to be delayed pursuant to Section 409A(a)(2)(B) because Grantee is a
“specified employee”, then payment of such amount shall be delayed for a period
of six months
4

--------------------------------------------------------------------------------

and paid in a lump sum on the first payroll payment date following expiration of
such six month period.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.
 
 
COMPASS MINERALS INTERNATIONAL, INC.
 
 
 
 
 
By:
 
 
 
Name:
Steven N. Berger
 
 
Title:
Senior Vice President Corporate Services
 
 
 
GRANTEE
 
 
 
 
 
 
 
«First_Name» «Middle» «Last_Name»
 

5

--------------------------------------------------------------------------------

EXHIBIT A
PERFORMANCE CRITERIA FOR PERFORMANCE STOCK UNIT AWARD


All of the Performance Stock Units will be forfeited at the end of the
applicable Performance Period unless the following Performance Criteria are
satisfied:

6

--------------------------------------------------------------------------------

EXHIBIT B
DEFINITIONS OF CAUSE AND GOOD REASON


Definition of Cause


“Cause” means (i) the conviction of Grantee of, or plea of guilty or nolo
contendere by Grantee to, a felony or misdemeanor involving moral turpitude,
(ii) the indictment of Grantee for a felony or misdemeanor under the federal
securities laws, (iii) the willful misconduct or gross negligence by Grantee
resulting in material harm to the Company or any Subsidiary, (iv) fraud,
embezzlement, theft, or dishonesty by Grantee against the Company or any
Subsidiary, or willful violation by Grantee of a policy or procedure of the
Company, resulting in any case in material harm to the Company, or (v) breach of
any confidentiality agreement or obligation and/or breach of any Restrictive
Covenant Agreement or similar agreement by and between Grantee and Company.  For
purpose of this paragraph, no act or failure to act by Grantee shall be
considered “willful” unless done or omitted to be done by Grantee in bad faith
and without reasonable belief that Grantee’s action or omission was in the best
interests of the Company or its Subsidiaries.  Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board shall be
conclusively presumed to be done, or omitted to be done, by Grantee in good
faith and in the best interests of the Company. The Company must notify Grantee
of any event constituting Cause within ninety (90) days following the Company’s
knowledge of its existence or such event shall not constitute Cause under this
Agreement.
 
Definition of Good Reason


“Good Reason” means, without Grantee’s express written consent, the occurrence
of any of the following events within 18 months after a Change of Control:


(i)            a material adverse change in Grantee’s duties or responsibilities
as of the Change of Control (or as the same may be increased from time to time
thereafter); provided, however, that Good Reason shall not be deemed to occur
upon a change in Grantee’s reporting structure, upon a change in Grantee’s
duties or responsibilities that is a result of the Company no longer being a
publicly traded entity and does not involve any other event set forth in this
paragraph, or upon a change in Grantee’s duties or responsibilities that is part
of an across the board change in duties or responsibilities of employees at
Grantee’s level;


(ii)            any material reduction in Grantee’s annual base salary or annual
target or maximum bonus opportunity in effect as of the Change of Control (or as
the same may be increased from time to time thereafter); provided, however, that
Good Reason shall not include such a reduction of less than 10% that is part of
an across the board reduction applicable to employees at Grantee’s level;


(iii)            Company’s (A) relocation of Grantee more than 50 miles from
Grantee’s primary office location and more than 50 miles from Grantee’s
principal residence as of the Change of Control or (B) requirement that Grantee
travel on Company business to an extent substantially greater than Grantee’s
travel obligations immediately before such Change of Control; or


7

--------------------------------------------------------------------------------

(iv)            any material breach of this Agreement.


Notwithstanding the foregoing, Grantee must provide notice of termination of
employment to the Company within 90 days of Grantee’s knowledge of an event
constituting Good Reason or such event shall not constitute Good Reason under
this Agreement.  The Company shall have a period of 30 days to cure any such
event without triggering the obligations under this Agreement.
 
 
8


--------------------------------------------------------------------------------

 